       STA]']] OF CONNECTICUT
                                                         . .r- ?      \:13     ss   : I-Iartford, Connecticut


       coLrNTY OF HARTFORD ,lì,,,¿
                                             v
                                                   ¡-
                                                   1.
                                                    '
                                                         , -', ,Í-l I ciljRT
                                                                      ,.¿ i
                                                                               Date: October 23,2078
                                                   !.'




              D             U               o
                           AITREST     ìMÀIlILil\T AIYD SEAITCH l/t/AIRIÌrtNT

         I, Jol¡r M. I(ea¡ey, having been cluly swolï, depose and state the following:

         l.         I   am a Special Agent with the United St¿tes Department of Housing and Urban

Developrnent Offrce         of Inspector Genoral for Investigations ("I{UD OIG"). I have been so

employecl since August of 1998. I gracluated from the Criminat Investigator's
                                                                              Training Prngranr,

and have attencled several other lalv enforcement h'aining programs at the Federal
                                                                                   Law

Enforcernent Trairúrrg Center.          I   have also attendecl specializecl trairriug courses and seminars,

rvhere   I    l-rave received adclitional        training on how to investigate various types of criminal

violations, inclu¿ing fraucl, money laundering, and public comrption' During
                                                                             my employmeut

                                                                           investigations, initiatecl
with I-IUD OlG, I have initiatecl and/or participated in numerous criminal
                                                                      ancVor participated in numerous
ancVor participated in the anest of rrunrerorrs defendants, initiated

scarc¡ warTÍurts, and initiatecl and/or participated in the cluestioning
                                                                         of hurrdreds of witnesses'

defenclants, and suspects about various crirninal violations-



         2.         t submit tSis afficlavit      il     supporl of ati application for a criminal complaint and

affest rvarra't for FNu LNU, also known as
                                           "Hailee R" Desouza" and "Hailee Ranclolph

                                                                  1001 (False Statements) and
DeSouza,, fo'violations of Title 18, United States Code, Sections

                                                             Development Transactions)' Based
1012 (lìalse Statements in Departnent of l{ousing ancl Urban

                                                                     and I do believe, that FNU LNU,
*pon the flacts set forth below, there is probable cause to believe,

also   know' .s     ..I-Iailee   R. DeSorza" ald "I-Iailee Randolph DeSouza," has violated the above-
r   eferenced crirnirlal statutes.


                                 I rnake this afädavit irr support of applications for a search wanant
                                                                                                       under
3.           Ill   aclclitioû,

Fed.eral Rule           of Cri¡rinal Proceclure 4l and l8 U'S'C' $$2703(c)(1XA) for the following
                                                         assigned (a) call number 860-977-6652
infonnation about the location of the csilular telephono

(the "Target Telephone"), wllose se¡ice provicler is T-Mobile,
                                                               4 Sylval Way' Parsippany' NJ

    a7054;

                     an application for an order authorizing the
                                                                 irrstallation and use of a pen register devioe
             ^.
                     01. prooess,       a trap-ancl-ttace device or   pIoceSS, and   for the discloSure of   certain


                     electronic communications records an(vor inforrnation
                                                                           with regards to the Target

                     Telephone;

                                                                      Rule of Criminal Procedure 41 and           l8
             b.      an application for a warant pttrsuant to Federal

                                                              agents and officers from HUD-OIG and deputíes       of
                     u"s.c. 2703(cxl)(A), authorizing
                                                                            physical location of the Target
                     the Urritecl States Marslrals Service to ascertain the

                     Telephone, inctuding but not limited to E-91I Phase
                                                                         II data (or other precise location

                                                                   (the "Requested Infbnnation"), for               a
                     information) corrcerning the Target Telephone

                     periocl of thirtY (30) claYs; and

                                                                      Rule of Criminal Procedure               4l to
                c.   an application for a search wanant under Federal
                                                                         investigative technique' which is
                      authorize law enforcement to ernploy an electronic
                                                                                                    to determine the
                      described    i'   Attachmont B and is rsfenecr to as a "ceil site simulator,"

                                                                 describecl in Attachment A to the searclt
                      location of the Target Telephone, which is

                      warrant.

                          The Target Telephone is described herein and
                                                                       in Attachment A to thc respective wafrant,
                4.
                                                                herein and in Attacbrnent B to tlre respective waüant'
     and ttre   l'cation information to be .seizcd is described
                                                                 L
 I believe the Target Telephorrc is being used by FNU LNU, also known as "Hailee R. DeSouza" ând

 "Ffailee llandolph Desouza", for whom I am seeking the criminal complaint and arrest wamant based

 upon rnisrepresentations to the l)eparhrrent of Ilousiug and Urban I)evelo¡rmertt        . Thelefore,   I believe that

 lhere is prubable cause [o believe and        I   do believe that the location information described below and in

Attachmclrt B, lvhich is incorporated hercin, will assist law onforcement officers in locating and arresting

FNU l.NU, also knoln as "Flailee R. DeSouza" and "Hailee Randolph DeSouza" within the meaning of

Fcderal llule of Crirninal Procedurc 41(c)(a).



            5.           The information provided herein is based upon my own knowledge and experience,

as   well   as inf'ormation providecl      to nre by other law enforcement officers, iucluding members of

the United States Marshals Service, fhe United States Department of State-Diplomatic Security

Service, tþe Unitecl States Social Security Adminishation-Office of Inspector Getreral, tlte United

States Departnrent of Health and Human Ssrvices-Office                     of Inspector General, and the Torotlto,

Canada Police Ser¡¿ice. Because this afhdavit is subrnitted for the limited purpose of establishing

probable cause for the requestecl criminal complaiut, arrest wauant, and search waffant, I have not

incl¡ded each and evsry fact known to me conceming this investigation. Rather, I have set fo¡th

herein only those facts that           I believe    are necessary to establish probable cause to support the

requested court orders.

                                 BACKGROUND TO THE. INVESTIGATION

            6.           On Jgne 24,1987, in Ontario, Canada, Jermaine Mann (black m41e, date of birth

                 ,,vas   allegedly abclucted by his biological fatlter', ¡\llan Mantr (black male, date of birth
lOss¡,
 f52),        during a schedulecl weekend             visit. Allan   Mann irnmigrated to Canada from Ghana

 arouncl 1980 ancl is believed to be a citizen of both countries. It was believed that Allan Mann and

 Jermaine Mann entered the Unitecl States sornetime                   in   1987, where Allan Mann had family

                                                              3
me¡nberc including two brothers, Maxwell Maun and Reginald Lerrny Mann.

        7   .      ln August of20l8, the United States Marshals Service conducted several interviews

of snspected hjends and          associates   of Allan Mann. On August 23, 2018, USMS investigators

interviewecl Source of fuformation #1, who stated tlrat she was a close relative of Allan Ma¡rn. She

stated that Allan Mann had livecl        in the Bronx, New York    area many years ago        with his toddler

son and that Allan's brother, Maxwell, was helping         him.   Source of lnformation      #l   indicated that

Sonrco of Information#2, another close familymember, might have additional infotmation as she

was closer to that part of their family'

        B.        Later on August 23,2018, investigators interviewed Source of Information #2 in

the Bronx, New       York.   She stated that she had not seen Allan Mam since the 1990s, but she

recallecl that he might be   living in Connecticut with his son, Jetmaine.    She stated that,Allan Mann


visited 6er apartment in the Bronx in the 1990s when Jermaine was rroufft 14 years old.1 She also

stated that she believed that Jennaine was using the name '

        g.        A review of commercial and law enforceurent databases and social media teveal                a


son ancl his father residing in Corulecticut going by the names

and'Tlailee Randoþh DeSouza." The individual identiflng himself               as                          ports


his birth date as                   986, and the individual identifying himself   as   Flailee DeSouza reports


lris birth dut"   u*!        I   957. on August 28,2018, a forensic specialist from the National Center

for Missing and Exploited Children analyzed a known photo of Allan Mann and the                            2015


photograph of Ilailee Desouza's Corurecticut driver's license and determined that they wete likely

the satne peßoll.

         t0"       The inclividual identiffing hirnself as Hailee Desouza has been residing in IIUD



rJermaine Matur would have been 14 years old           þ 1999'
Section   I   subsiclized housing aL 157 Terrace Drivc, Vetnon, Connecticut since approximately

2004. This i¡rdiviclual has provicled his cellulal telephone number as 860-977 -6652 (i.e ., the Target

Telephone) and his landline nunrber as 860-871-9559. Telephone toll rrecords obtained for these

two telephones fiom 2010 through 2018 show that among                5l   unique Ghana-based telephone

nrunberu in contact with l-Iaileç Desonza's phones, tluee of those numbers lvere also in contact

withthecellulartelephoneusedbyMaxwellMaru¡whoisAllanMann'sbrother. Fufther,inApril

2018, the cellular telephone number used by the individual iclentifying himself as Ifailee DeSouza

was in contact    l0 times with     a telephone number associated    with Francis Mamr. According to

Missing Chilclren Society of Canacla Francis Mann is Allan l¡{ann's cousin.

         1't.      Further,   I am awar-e ttrat the fonner wife of one Alan Mann's friends,     Source #3,

reported to the United States Marshals Services that she saw Allan Mann and his son, Jermaine

Marut in Greensboro, North Carolina in or about 2012. She stated tbat Allan Mann was an

educated man and may have worked as a "draftsman."            I am aware that in Ilailee Desouza's 2003

rental application, he listed a personal referencc living at 3314 Cherrybrooke Drive, Jameson,

North Caroli¡a. The           adclress   of   3314, Chenybrooke Drive, Jamestown, North Carolina is

approxinrately 13 miles from Greensboro, North Carolina.            I arn also aware that the individual

idcntifying þìmself as Hailee Desouza works as sorte type of engincering consultant.

         lZ.      ln connection with lús rental application to participate in I-[UD's Section   8   program,

the indiviclual identifuing himself as Hailee Desouza provided a bi¡th certificate purportedly

issued   o¡ October 7,    1985 by the State of Texas for his birth at St. Joseph I-Iospital, Houston,

Texas, on     I         ß5i-      The City of Houston-Houston Health Department-Bureau of Vital

Statistics ¡as confirmect that the birth certificate is not a legitimate record. In addition, the State

of Texas Office of Inspector General-Internal Affairs Directoratc in the Health and                  l-luman

                                                        5
Services Commission could not find a record in their system of any such name with such a birth

date.

          13.     In connection with the same rçntal application, the individual identif,iing himself

as Hailee DeSouza also provided a          birth certificate for ltis son,

purportedly issuecl on March 5, 19892 forhis birth at Hennann l{ospital, Houston, Texas, ou

                 986. The City ofFlouston-Houston Health Departrnent-Bureau ofVital Statistics has

confir-med that the birth certificate is not a legitimato record. In addition, the State of Texas Office

of Inspector General-lnfernal Affairs Directoratc in the Health and Httman Services Comrnission

could not find a record in their system of any such name with sueh a birth date.


          14.     On June 74, 2016, the individual identiffirrg himself as llailee DeSouza signed a

I-IUD Form 50059 Certification as a tenant. That form stated that the tenant's name was "DoSouza,

Flailee," that   ¡is   datc of birth   was'ItgS'1"          artd that   his citizen code was "EC," which the

insbuotions for the form indicate is the code for "citizen or national" of the Unitecl States. That

form contained a "Tenaut(s)' Certification," which provided: "Il\Ne cortifl that the infonnation in

Sections C. D, and E      ofthis fbnn   are true and complete to the best      ofmy/our larowledge    ancl   belief.

VWe unclerstand that Vwe can be fined up to $10,000, or imprisoned up to five years, or lose the

subsidy FIUD pays ancl have my/our rent increased,                      if   I/wç filuish false or   incomplete

infonnation,"


          15.     On    May I5,20l7,the individual identifying himself            as   Hailee DeSouza conrpleted

a   "Recertification Update" in connection with his participation in HUD's Section I program' On

the form, the individual stated that his naïue was "Hailee R. DeSouza," that lús date of birth was




2
    March 5, I989 was a Sunday.                         6
                                                                                           signed by
!!¡57,,,          ancl that   his social secrrity nurnber was "XXX-XX-XXXX." That forn was

..Haìlee R. DeSouza" tlndeF               a section that statecl:             Tenant(s): f/We have
                                                                      "CertiJîcatíon
                                                                          .by
                                                                 upclate' vwe certify that all ans\flers
rrnderstood arrcl answerccl all qucstions on this recertihcation
                                                                                          or false
are true to   t¡e best of My/our knowledge and that any misrepresentations of information

statements are punishable under Federal L&w'"


                                                                                     Desouza signed a
        16.            On June 26,2017, the individual identiffing lúmself as Hailee

I-IUD Form 5005g certification             as a   tenant. That fonn stated ttratthe tenant's name was "DeSouzâ,

Hailee,,, that his date of birth lvas             'I957"           andthat his citizen code was "EC," which the

                                                              or national" of the united states' That
instructions for the form inclicate is the coclo for "ðitizen
                           ..Tenant(s)' Certification,n' which provicled: "VWe certify that the infonnation in
form containecl        a

                                                        to thebest ofrny/ourknowledge andbelief'
Sections C. D, and E ofthis fonn are true ancl complete

                                                         imprisoned tlp to five years' or lose the
wy'e understand that vwe can be flrned up to $10,000, or

subsidy HUD pays ancl have rny/our rerrt i'creased,
                                                                           if vwe furnish falsc or inconrplete
                  7l
information.

                                                                             as H¿ilec Desouza completed
         Ij   .        On July 19, 201g, the individual irlentifying himself

                                     i¡   connection with lús participation in I-IUD's Section   I progtam' On
 a..Recertification Update,,
                                                    "Hailee R. Desouza," tbtat his date of birth was
 the form, the individual stated that rris name was

 ,-/57,,,          a^cl that lús social seeurity number was
                                                            "XXX-XX-XXXX." That form was              sig'ed by

 ..Hailee R. DeSouza" under a section that stated: "cet'tiftcation Iry Tenøttt(s): I/V/e have

                                                 recertification update" I/lve certify that all answets
 understood and auswerecl all qrrestions on this
                                                                                                or fälse
 are true to the best of        My/our knowledge ancl that any misrepresentations of infomation

 stateme¡rts are punishable under Federal
                                          LatN'"


                                                               7
        18.     On August     24,2ü8, the incliviclual identifying himself    as Hailee DeSouza signed


a I-IUD Fonn 50059 Certif,rcatiolr as a tenant. That forrn statecl that the tenant's nanre lvas

"DeSouza, I-Iailec,".that tús clate of birth was   '!tlS7"        and that   his citizen code was 'EC,"

which the inshlctions for the form indicate is the code for- "citizen or rrational" of the United

States, That form contai¡red a "Tenant(s)' Certificatior," wlúcli provided: "I/We certify that the

infonnation in Sections C. D, arrd E of this form are hue and complete to üe best of my/our

knowledge and bclief. VWe understand that Vwe can be fined up to $10,000, or imprisoned up to

five years, or lose the subsidy HUD pays and have my/our rent increased, if l/we flrnish false or

incompl ete infbnnation."

        19.     For the reasons set forth herein, I subnrit that there is probable causo to believe, and

I do believe, that FNU LNU, also known as "Hailee R. DeSouza" and "Flajlee Ranrlolph DeSouza"

has committed violatiorrs    of Title 18, United States Code, Sections 1001 (False Statemerrts) and

1012 (False Statements       in   Department   of Flouse and Urban Development Tlansactions). I

respectfi.rlly lequest the issuance of the requested crimirlal cornplaint and arrest warrant.

        20.    As explained above, the individual who has identified himself as Hailee DeSouza

lras plovìde d 860-911-6652 as his cellular telcphone nurnbot'.   I am aware that T-Mobile provid.es

service for this number. I am also awaro that the individual who has identified hiurself as Hailee

Desouza h'avels frequently, inctuding purported work trips out of the State of Connecticut for

extencled periods of time.

        21, I am aware fi'om corrsnltation with the United States Marshals Service that T-
Mobile is a company that provide cellular telephone access to the general public. I am also      a\ryaro


that proyiclers of cellular tclephone service have techfcal capabilities that allow them to collect

and generate at least two kinds of information about thc locations of the cellular telephones to

                                                    I
which they provide sçrvice: (1) E-911 Phase II data, also known as GPS clata or latitudslongitudo

data, and (2) cell-site data, also larown as "tower/face inforrnation" or cell tower/sector records.

E-911 Phase II data provides relatively precise location infonnation about the cellulat telephone.

itself, either via GPS tracking technology built irrto the phone or by triangrrlating on the device's

signal using data from several of the provider's cell towers. Cell-sitc data iclentifies the "cell

towers" (i.e., antenna towers covering specific geographic areas) that receivod a radio signal from

the celltrlar telephone and, irr some cases, tlte "sector" (i.e., faces of the towers) to which the

teleplrone comrected. These towers are often a halÊ:nile or morc apart, even in urban areas, and

can be   i0 or more miles apart in rnral areas. Furthermore, the tower   closest to a wireless device

does not necessarily serve every call made to or from that device. Accordingly, cell-site data is

typically less precise that E-911 Phase II data. Based on my consultation with the Unitecl States

Marshals Service, I know that T-Mobile can collect E-91 1 Phase       II data   and ccll -site clata about


the location of the Target Telephone, including by initiating a signal to determine the location of

the Target Telephone on flreir netwolks or with such other reference points as may be reasonably

available.

         22.    hrvestigators may nse the cellular site simulator   if infonnation obtained from the

E-911 ordel is irrcapable of locating the Target Telephone. Based upon my cortmrtnications with

the Unitecl States lvlarshals Service, I have learned that certain elcctronic communications service

providels have been providing location radiuses in upwards of thousands of meters. Investigators

have prior experience with servicc providers providing location radiuses of over one thousand

meters, thus hampering larv enforcement's ability to identiff the location of a Target Telephone,

especially if in an urban areâs'

                 MAI{NER OF'EXECUTION OF CELL SITE SIMTJLATOR

                                                  9
                                                                                           and other
        23.    I   am aware from the United States Mar'shals Service that cellular ¡:hones

cellular clevices comrnruricate wir-elessly acl'oss a network
                                                              of cellular infrastruoture, including
                                                                  'When sending or rcceivíng a
towers that route and connect irrdiviclual comr¡unicatiorrs.
                                                               to the cellular tower that is routing its
cornmurrication, a cellular device broa<lcasts certain signals

communication. These signals include       a   cellular device's uniclue identifiers'

                                                                                   an investigative
        24_     To fâcilitate exectrtion of tlús lvalTant, law enforcement may use

                                                              be rcceived by the Target Telephoue or
device or clevices capable of br.oadcasting signals that will

                                                               Target Telephone. such a device
receiving signals from nearby cellular devices, includirrg the
                                                            that it will not be connected to the
may function in some respects like a cellular tower, except
                                                                    with others. The clevice may
cellular network ancl cannot be used by a cell phone to communicate

                                                  prornpt it to send siguals that include the unique
send a signal to the Target Telephone and thereby

                                                                     broadcast by the Target
identifier of trre crevice. Law e'forcement may monitor trre signars
                                                              of the Target Telephone, even               if   a
Telephone and use that infonnation to dcterrnine the location

                                                       or other building'
Target Telephoue is located inside a house, apartment,

                   Based upon my communications with the United States
                                                                       Marshals Service,              I   am
         zs.
                                           irferupt cellular    service of phones or other eellular devices
aware that the investigative device nray

                                                                      devices will be brief               and
within its immecriate vicinity. A"ry service disruption to non-target
                                                    the interference with such devices' In order to
temporary, and all operations will attempt to limit
                                                            exchange signals with all phones or
 comect witl-r the Target Telephone, the device may briefly

 other cerurar devices in its vicinity. Trrese signals may
                                                           i'clude cell pho'e identifrers. The device

 will not complete    a connection   with cellular clevices detennined not to be the Target Telephone,

 and law enforcemcnt wiu       limit collection of infonnation from dovices other than the Target
                                                        cellular device other than the Target
 Telephone. To the extent ilrat arry information from a

                                                        10
Telephole    is   collectecl   by the law enforcement device, law        cnforcement   will    delete that

infonnatiorr, an¿ law enforcelmcnt will nralce no investigative use of it absent fi[ther order of the

cotut, other than clistinguishing the Target Telophone from all other cellular devices"



        26.       Based on the foregoing, there is probable cause to believe that the usc of the cell

site simulator will lead to eviclcnce regarding violations of Title 18, United States Code, Sections

1001 (False Statements) ancl 1012 (False Statements            in   Dopartment   of Housing and Urban

Developnrent Transactions) by FNU LNU, who is identifying himself as Hailee DeSouza, Thc

cell site simulator will help investigators cletermine the location of then indiviclual identifying

himself as Hailee Desouza so that law enforcement agents can conduct physical survsillance of

Jrim and, hopefully confirrn his trtte identity.

        27.       V¡HEREFOR.E, I request that tlre Court issue the proposed search wartant for a cell

site simulator, pursuant to Federal Rule of Criminal Proceclure      41. The proposed warrant also will

function as å pen register order under'18 U.S.C. $ 3123. A search warrant rnay not be legally

necessary to conrpel the investigative technique described herein           li.a, the nse of a cell site
                                                                                       of caution'
simulator). Nevertheless, I horeby submit this warrant application out of an abundance



        2g.       Based orr    t¡e foregoing, I request that the Court issue the proposed   search warTant,


pursuant to Federal Rule of Criminal Procedure 41 and l8 U'S'C' $ 2703(c)'

         Zg. I further req¡est, pursuaut to 18 U.S.C. $ 3103a(b)          and Federal Rule of Criminal

procedure 4l (Ð(3), that the Court authorize the officer executirtg the warrants to delay notice      ultil

30 days after- the collection authorizecl by the warrants has been
                                                                   co[rpleted. There is reasonable

cause to bclieve that providing imrnediate notifi.cation of
                                                            the wanants uray have an adverse result,

                                                       11
as defined     in l8 U.S.C.   $   2705. Provicling irnmediate notice to the srùscribers oruseïs of the Target

Telepþone rvoulcl seriously jeopardize the ongoing investigation, as such a disclosure would give

those people an opportunity to destroy evidetrce, change pattems of behavior,             notiff   confederates,


ancl   flee from or continue fliglrt fi'orn prosectttion.       ,See   l8   U.S.C. $ 3103a(bX1). As flrther

specif,recl   in Attachmcnt B to the respective warrant, which are incorporated into the wanauts, the

proposcd search wan'ants do rrot authol,ize the seizure of any tangible property. ,See 18 U.S.C.               $


3103a(b)(2). Moreover, to the extent that the warrants authorize the seizure of any wire or

electronic communicatiou (as defined             in l8   U.S.C. $ 2510) or any stored wire or electronic

ilfonrration, there is reasonable necessity for thc seizule for the reasons set forth above.             ,S¿e 18


U.s.c.   $ 3103a(b)(2).

          30.        I further request that the Court direct T-Mobile,       Õr any other contractual roaming


carrier, to disclose to the government any information described in Attachment B to the wanants

that is witlún the possession, custody, or control of T-Mobile. I also request that the Court direct

T-Mobile to frrmish the govemment including HUD-OIG and the United States Marshals Service

all infolnation, facilities, and tecluúcal assistance necessary to accomplish the collection of the

infonnatíon clescribecl in Attachment B to the warrants unobtntsively and with a mirúmun-r of

interference with T-Mobile sçrvices, includirrg by initiating a signal to determine the location of thc

Target Telophone on T-Mobile's network or with such other reference points as may be reasonably

available, arrd at such intervals aud times directed by the govemrnent. The govenrment shall

reasonably compensate T-Mobilc for reasonable expenses incurred in fumislring such facilities or

assistance.

           31.       I   fi.rrthor recluest that the Court authorize execution   of the warrant at any time of

day or             orving to the potential neecl to locate the Targct Telephone outside of daytime hotrs'
         'iglit,
                                                           t2
        32.    I   also recluest tliat this affidavit, the requested crirninal complaint, the requesterl

anest warrant, and the requested search wau'ant be placed under seal by the Court until the time

of the initial appeamnce in order to guard against flight and to protect the safety and well-beirig   of

law enforcement officers who will be serving the arrest warrant and the safety and well-being of

individuals who have cooperated with the investigation.

                                                     Respectftilly subrnitted,



                                                                KEANEY
                                                     Special Agent
                                                     HUD-OIG

       Subscribei,apd swom tobpf{fime         this ¿='l¿uyof october,      2018

       /s/ Robert A. Richardson
       ROBERT A. RICHARDSON
       UMTED STATES MAGISTRATE JUDGE




                                                   13
                                         ATTÂCIIMENT A

                                      Property to Be Searched

1.     The cellulartelephone assigned call number 860-977-6652 (the "Target Telephone'),

whose wireless serviceprovider is T-Mobile, 4 Sylvan Way, Parsippany, NJ 07054.

2.     Information about the location of the Target Telephone that is within   tJre possession,


custody, or conhol of T-Mobile, including information about the locatíon of the eellular

telephone   if it is subsequently assigned a different oall number.




                                                   t4
                                         ÄTT,A.CFIMENT B

                                  Particular Things to be Seized

        All inlbrmation about the location of the Target      T'elephone escribed     il   Attachment A for a

period of thirty days, during all tines of day ancl rúght. "Infonnation about the location of the

Tatget Cell Phonc" inclucles all available   E-9ll    Phase   II   data, GPS data, latitucle-longitude clata,

and other precise location infor-mation, as well as all data about which "cell towets" (i.e., anteru¿r

towers covering specif,rc geograplúc areas) and "sectoLs" (i.e., faces of the towers) received a radio

signal fì'om thc cellular telephone described in Attachmeut ¡\..

        To the extent that the information described in the previous paragraph (hereinafter,

"Location Infonnation") is within the possession, custody, or control of T-Mobile, T-Mobile is

requirecl to disclose the Location Infotmation to FIIJD-OIG and the U.S. Marshal Service. h1

addition, T-Mobile must filmish tho goveulnent all infonnation, facilities, and tecluricaì assistance

necessary to acconrplish the collcction    of the Location lnformation unobtrusively anrl wíth a

minùnnur of intcrference with T-Mobile's sorvices, including by initiating a signal to cletennine

the locatior of the Target Telephone on T-Mobile's netlvollc or with such other reference points

as may be reasonably available, and at such intervals and times clirected by the government or

HUD-OIG and U.S. Marshal Service. The government shallcompensate T-Mobile forreasonable

expenses irrcured in fllrnishing such facilitics or assistance.

       This warrant cloes not authorize    The   seizurc of any tangible property. In approving tìris

warrant, the Court fincls reasonable necessity for the scizure of the Location Information. See 78

u.s.C. $ 3103a(bX2).




                                                     l5
